Exhibit 10.5

 

TECHNOLOGY TRANSFER AGREEMENT

AMONG SCHERING AG, BERLEX, INC.,

COLLATERAL THERAPEUTICS, INC., AND

CARDIUM THERAPEUTICS, INC.

 

This Technology Transfer Agreement (the “Agreement”) is made and entered into as
of the Effective Date (as defined below) by and among Schering
Aktiengesellschaft, a German corporation (“Schering AG”); Berlex Inc., a
Delaware corporation, a U.S. affiliate of Schering AG (“Berlex”); Collateral
Therapeutics, Inc., a Delaware corporation, a U.S affiliate of Schering AG
(“Collateral”); and Cardium Therapeutics, Inc., a Delaware corporation
(“Cardium”).  Schering AG, Berlex and Collateral are also referred to
individually and collectively herein as “Schering”.  Each of the aforementioned
Schering entities as well as Cardium is referred to individually herein as a
“Party” and collectively herein as “Parties”.  This Agreement shall be effective
as of the date by which all of the Parties have executed it (the “Effective
Date”); however, the transfer of the rights and corresponding obligations
contemplated hereby shall be dependent upon, and shall occur upon the date of,
the closing of a Qualified Financing on the Transfer Date (each of which is
defined below).

 

WHEREAS, Schering is the owner or licensee of certain technology relating to
methods of gene therapy and compositions for the potential treatment of
cardiovascular diseases (the “Technology” as described in more detail herein);

 

WHEREAS, Schering pursuant to its business plans has elected to focus on product
development efforts different from those related to the Technology and wishes to
transfer its rights and corresponding obligations associated with the Technology
to Cardium in connection with the mutual covenants and conditions set forth in
this Agreement;

 

WHEREAS, Cardium is seeking to complete a financing to enable it, among other
things, to further evaluate and potentially develop certain aspects of the
Technology, and wishes to assume the rights and corresponding obligations
associated with the Technology in connection with the mutual covenants and
conditions set forth in this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth in this Agreement, the Parties hereby agree as follows:

 

I.  DEFINITIONS

 

1.1           Defined Terms.  The following terms when used herein shall have
the following meanings:

 

“Affiliate” means any company controlled by, controlling, or under common
control with a Party and shall include any company fifty percent (50%) or more
of whose voting stock or participating profit interest is owned or controlled,
directly or indirectly by a Party, and any company which owns or controls,
directly or indirectly fifty percent

 

1

--------------------------------------------------------------------------------


 

(50%) or more of the voting stock of a Party, as well as any company which a
Party (or a company owned or controlled by or owning or controlling a Party)
controls or owns at the maximum control or ownership right permitted in the
country where the company exists.

 

“Biologic(s)” mean the following genes (and their related biological components
such as corresponding proteins and nucleic acid sequences, plasmid constructs,
vectors and the like) each as described in the Patents and/or Technology:
(i) human Fibroblast growth factor 4 (FGF-4);  (ii) Insulin-like growth factor 1
(IGF-1); and (iii) mutant Endothelial nitric oxide synthase factor (mutant
eNOS).  Each of the factors (i) through (iii) shall constitute a “Type of
Biologic” as used herein.

 

“Candidate” means a potential Product being developed by Cardium.  “Lead Product
Candidate” and “Back-Up Candidate” are defined in Section V.

 

“Collateral-NYU License Agreement” means that certain exclusive license
agreement effective as of March 24, 1997 (including any amendments thereto),
entered into by and between Collateral and New York University concerning
aspects of the Technology.

 

“Collateral-UC License Agreements” means those certain exclusive license
agreements effective as of September 25, 1995 (including any amendments thereto)
and June 18, 1997 (including any amendments thereto), entered into by and
between Collateral and The Regents of the University of California concerning
aspects of the Technology.

 

“Collateral-VA License Agreement” means that certain exclusive license agreement
effective as of November 9, 1995 (including any amendments thereto), entered
into by and between Collateral and the Veterans Medical Research Foundation
concerning aspects of the Technology.

 

“Confidential Information” is defined in Section VII.

 

“Control” or “Controlled” shall refer to ownership, license and/or possession of
the ability to assign, transfer or grant a license or sublicense of patent
rights, know-how, regulatory filings or other intangible rights, as provided for
herein.

 

“Drug Approval Application” means an application for Regulatory Approval
required to be approved before marketing and commercial sale of a Product in
humans as a biologic or a drug in a regulatory jurisdiction.

 

“Effective Date” is defined as the date by which all of the Parties have
executed this Agreement.

 

“Exclusive Technology” means the Technology described and/or encompassed by the
Patents, the Third-Party License Agreements, and the AGT INDs, as well as other
Technology to the extent it is related solely to the Biologics, the Therapeutic
Methods, the IND Candidate and/or the Products and was developed for, or in
connection with, the Biologics, the Therapeutic Methods, the IND Candidate
and/or the Products, and/or was used in such connection by Schering prior to the
Effective Date (including by way of illustration and not limitation, preclinical
research and development, formulations, CMC, clinical and regulatory information
used or useful for the research, development,

 

2

--------------------------------------------------------------------------------


 

manufacture, use or sale of Product(s) that relate solely to the Biologics,
Therapeutic Methods or IND Candidate, as well as producer cells and adenoviral
vectors and particles used to produce the IND Candidate).  Materials, internal
documents and other information comprising the Exclusive Technology will be
identified and their transfer facilitated in good faith by the individuals and
in the time frame established in Section III, Subsection 6.

 

“Field” means the the diagnosis, cure, mitigation, treatment or prevention of
disease in man or other animals.

 

“First Commercial Sale” means the date Cardium (or its Affiliate(s),
successor(s)-in-interest, assignee(s) or Sublicensee(s)) first sells
commercially, pursuant to Regulatory Approval, Products in the United States,
Japan or any country of the EU.

 

“Force Majeure” is defined in Section XII.

 

“IND” means an Investigational New Drug application filed with United States
Food and Drug Administration pursuant to 21 CFR §312, et seq, which allows an
investigational drug to be exempt from premarketing approval requirements and to
be shipped lawfully for the purpose of conducting clinical trials.

 

“IND Equivalent” means an application submitted in a country other than the US
for approval to conduct Clinical Development of a drug compound or drug
composition.

 

“IND Candidate” means the FGF Lead Product Candidate for which INDs (or IND
Equivalents) have already been filed by Schering in the U.S. and Europe (which
INDs are referred to herein as the “AGT IND(s)”).  The U.S. AGT IND has
sometimes been referred to by the Parties as IND Number BB-IND-7471 (along with
associated amendments and protocols). The European IND Equivalents have been
referred to by various different designations.  The IND Candidate has sometimes
been referred to by the Parties as Ad5FGF-4, Ad5-FGF4, Ad5.1-FGF4, or Generx™.

 

“Milestone Payments” are defined in Section IV.

 

“Net Sales” shall be defined as amounts invoiced by Cardium (or its Affiliates,
successors-in-interest, assignees or licensees), from worldwide sales of
Product(s) to end users, less deductions for: (i) transportation and other
charges, including insurance relating thereto; (ii) sales and excise taxes or
customs duties paid by the selling party and any other governmental charges
imposed upon the sale of the Product(s); (iii) distributors fees, rebates or
allowances actually granted, allowed or incurred; (iv) quantity discounts, cash
discounts or charge backs actually granted, allowed or incurred in the ordinary
course of business in connection with the sale of the Product(s); (v) allowances
or credits to customers, not in excess of the selling price of the Product(s),
on account of governmental requirements, rejection, outdating, recalls or return
of the Product(s); and (vi) less actual amounts for uncollectable accounts.
Sales of the Product(s) between Cardium and its Affiliates solely for research
or clinical testing purposes shall be excluded from the computation of Net
Sales.

 

“Non-Exclusive Technology” (or “Mixed Assets) means Technology developed and/or
used by Schering prior to the Effective Date that is used by Schering for, or
has been identified by Schering as being useful for, the research, development,

 

3

--------------------------------------------------------------------------------


 

manufacture, use or sale of Product(s) but which does not relate solely to the
Biologics, Therapeutic Methods, IND Candidate or Products; including by way of
illustration and not limitation, formulations, CMC, clinical and regulatory
information used or useful for the research, development, manufacture, use or
sale of Product(s) that do not relate solely to the Biologics, Therapeutic
Methods or IND Candidate.  Materials, internal documents and other information
comprising the Non-Exclusive Technology will be identified and, where relevant,
transfer of copies facilitated in good faith by the individuals and in the time
frame established in Section III, Subsection 6.

 

“Non-Patent Royalties” are defined in Section IV.

 

“One Stage Further” is defined in Section V.

 

“Patent(s)” mean one or more of the patents or patent applications listed in
Exhibit A , which are owned, licensed or otherwise Controlled by Schering that
cover the manufacture, use, offering, importation or sale of Product(s) in a
particular country or region (a “Patent Jurisdiction”) and any and all
subsequent divisional and continuation applications of the patent applications
and patents referred to above, and any continuation-in-part applications
claiming priority to the patent applications and patents referred to above; any
and all patents that have issued or in the future issue from the aforesaid
patent applications; and any and all extensions or restorations by existing or
future extension or restoration mechanisms, including substitutions,
reexaminations, revalidations, reissues, renewals, and extensions thereof.

 

“Pivotal Clinical Trial(s)” means clinical trial(s) which when completed will
have demonstrated that the Product(s) (i) is safe and efficacious, (ii) has an
established dose, (iii) has an established route of administration and (iv) has
a treatment schedule in the target population, all sufficient for the purpose of
supporting a Drug Approval Application.

 

“Product(s)” means any Biologic or Therapeutic Method in the Field, or any
product or method contained within the Exclusive Technology.

 

“Qualified Financing” is defined in Section II.

 

“Qualifying Consideration” is defined in Section V.

 

“Regulatory Approval” means any approvals, product and/or establishment
licenses, registrations or authorizations of any federal, state or local
regulatory agency, department, bureau or other governmental entity, necessary
for the manufacture, use, storage, importation, export, transport, or sale of
Product(s) in a regulatory jurisdiction.  “Regulatory Approval Application”
means any application seeking a Regulatory Approval.

 

“Reimbursements” are defined in Section IV.

 

“Royalty Payment” is defined in Section IV.

 

“Royalty Report” and “Royalty Term” are defined in Section IV.

 

“Schering-Yale License Agreement” means that certain exclusive license agreement
effective as of August 9, 2000 (including any amendments thereto), entered

 

4

--------------------------------------------------------------------------------


 

into by and between Schering AG and Yale University concerning aspects of the
Technology.

 

“Sublicensee(s)” means, with respect to Product(s), a Third Party to whom
Cardium has granted a sublicense under this Agreement to make (or have made),
use, sell (or have sold), offer to sell, or import such Product(s).

 

“Technology” means all information, technology and know-how, including, but not
limited to, patents, patent applications, continuations and
continuations-in-part, divisional and provisional patent applications, trade
secrets, methods, processes, techniques, materials, compositions, formulations,
chemistry manufacturing and controls information, clinical or regulatory data
and information, results of tests or studies, expertise and other information or
data which were developed and/or used by Schering prior to the Effective Date,
and Controlled by Schering as of the Effective Date, for the research,
development, manufacture, use or sale of Product(s).

 

“Term” is defined in Section X.

 

“Therapeutic Method(s)” means methods of cardiovascular gene therapy for the
potential treatment of diseases and conditions in the Field (including methods
for the delivery of genes to the heart or vasculature and the use of angiogenic
and/or non-angiogenic genes for the potential treatment of diseases of the heart
or vasculature).  The methods listed above include the use of gene delivery
vectors and other components to carry out, facilitate, direct or monitor the
described gene therapies and are collectively referred to herein as “Therapeutic
Method(s)”.

 

“Third Party” means an entity other than Schering, Collateral or any of their
respective Affiliates.

 

“Third Party License Agreement(s)” means the license agreements between Schering
and a Third Party related to the Exclusive Technology and listed in Exhibit B.

 

“Transfer Date” is defined in Section II.

 

“Up-Front Payment” is defined in Section IV.

 

II.  QUALIFIED FINANCING

 

1.  Condition Precedent.  The transfers of rights and assumptions of obligations
contemplated by this Agreement, including without limitation the rights to be
transferred or granted to Cardium by Schering and the consideration to be
provided to Schering by Cardium, each in connection with this Agreement, shall
be dependent upon the occurrence of a Qualified Financing (as defined below),
and shall occur coincident with the closing of the Qualified Financing, the date
of which closing (or, if the Qualified Financing is completed in a series of
closings, the date of the first closing by which Cardium shall have received the
minimum amount specified below in Section II.2) shall be defined as the
“Transfer Date”.

 

2.  Nature of Qualified Financing.  A “Qualified Financing”, as used herein,
refers to a financing secured by Cardium pursuant to which Cardium receives
funding

 

5

--------------------------------------------------------------------------------


 

of at least Twenty Million U.S. Dollars ($20,000,000), which funding is to be
used principally to advance the purposes of this Agreement (consistent with
commercially reasonable business practices and the corporate fiduciary
obligations of Cardium).

 

3.  Cancellation Upon Non -Occurrence of Qualified Financing.   Schering AG (on
behalf of itself and its affiliates) reserves the right to cancel this Agreement
without any liability or obligation owed to Cardium under this Agreement in the
event that the Qualified Financing does not occur by October 21, 2005.

 


III.  TECHNOLOGY TRANSFER TO CARDIUM

 

1.  Exclusive Technology Owned by Schering.  As soon as reasonably practicable
following the Transfer Date, Schering shall assign to Cardium, or cause its
appropriate Affiliate to assign to Cardium, all rights, title and interest in
and to Exclusive Technology that is owned by Schering as of the Effective Date.

 

2.  Exclusive Technology Licensed by Schering.  Schering shall to the extent
possible, without incurring additional third-party costs or expenses (which
additional third-party costs or expenses would need to be borne by Cardium in
the event that Cardium requests the corresponding transfer), transfer to
Cardium, or cause its appropriate Affiliate to transfer to Cardium, all rights
and corresponding obligations in and to Exclusive Technology that is not owned
by but is licensed or otherwise Controlled by Schering or an Affiliate of
Schering as of the Effective Date, subject to the following provisions:

 

(i)                                     To the extent permitted by the
applicable licensors and/or license agreements (including the Third Party
License Agreements), Schering (or its appropriate Affiliate) shall enter into a
novation arrangement under which Cardium shall assume all rights and
corresponding obligations of Schering (or its appropriate Affiliate) under the
applicable license agreement.

 

(ii)                                  To the extent that a novation under an
applicable license agreement is not possible or permitted, to the extent
permitted by the applicable licensors and/or license agreements, Schering (or
its appropriate Affiliate) shall exclusively (even as to Schering and its
Affiliates) sublicense Cardium on a worldwide basis to make, have made, use,
sell, have sold, offer and/or import Product(s).

 

(iii)                               To the extent permitted by applicable
governmental regulations, Schering (or its appropriate affiliate) shall transfer
to Cardium the AGT INDs and any Regulatory Approval Applications for Product(s).

 

(iv)                              All rights with respect to the Exclusive
Technology listed in this subsection to be granted by Schering to Cardium are
expressly subject to any restrictions, limitations or exclusions applicable to
Technology under any Third Party licenses, agreements or otherwise, including,
without limitation, and without prejudice to the generality of the foregoing,
any

 

6

--------------------------------------------------------------------------------


 

restrictions, limitations or exclusions contained in Third Party License
Agreements.

 

3.  Permits and Licenses.  Schering shall to the extent possible, without
incurring additional third-party costs and expenses (which additional
third-party costs or expenses would need to be borne by Cardium in the event
that Cardium requests the corresponding transfer), transfer to Cardium, or cause
its appropriate Affiliate to transfer to Cardium, all permits, regulatory
licenses and other such licenses comprised within the Exclusive Technology.

 

4.  Information Relating Solely to Products.  Schering shall to the extent
possible, without incurring additional third-party costs and expenses (which
additional third-party costs or expenses would need to be borne by Cardium in
the event that Cardium requests the corresponding transfer), transfer to
Cardium, or cause its appropriate Affiliate to transfer to Cardium, all
laboratory notebooks, documents and other information comprised within the
Exclusive Technology (collectively “Information Relating Solely to Products”).

 

5.  Non-Exclusive Technology or “Mixed Assets”.  Schering shall to the extent
possible, without incurring additional third-party costs and expenses (which
additional third-party costs or expenses would need to be borne by Cardium in
the event that Cardium requests the corresponding transfer), provide to Cardium,
or cause its appropriate Affiliate to provide to Cardium, copies of or, at
Schering’s option, and under appropriate conditions of confidentiality, access
to Non-Exclusive Technology and shall permit Cardium to non-exclusively use or
employ such information solely in the development and/or commercialization of
Product(s) pursuant to this Agreement.

 

6.  Technology Transfer Process.  Technology comprising the Exclusive Technology
and the Non-Exclusive Technology, each as defined herein, will be identified
and, where applicable, their transfer facilitated in good faith by a “Tech
Transfer Team” comprising individuals from Schering having appropriate knowledge
of the preclinical, CMC, clinical, regulatory and legal aspects of the
Technology, and corresponding individuals designated by Cardium.  The Tech
Transfer Team shall facilitate the carrying out of the technology transfer
process as contemplated by this Agreement, but shall not be entitled to alter
the respective rights and obligations of the Parties, which shall be governed
solely by this Agreement.  In order to facilitate Cardium’s reinitiation of
Product development and clinical trials, and to shorten the overall time during
which Schering will be involved in the technology transfer process, the Tech
Transfer Team shall use diligent efforts to initiate the technology transfer
process within two (2) weeks following the closing of the Qualified Financing,
to conduct the transfers as soon as is practicable thereafter, and (to the
greatest extent feasible) to complete the technology transfer process within
three (3) months of the closing of the Qualified Financing.

 

7

--------------------------------------------------------------------------------


 


IV.  CONSIDERATION: UP-FRONT PAYMENT, MILESTONES AND ROYALTIES

 

1.  Consideration.  Upon the occurrence of the Qualified Financing and in
consideration of the rights granted by Schering hereunder, Cardium shall make
the following payments to Schering AG (or to any of its Affiliates as it shall
designate in writing to Cardium):

 

(i)                                     Reimbursements:  Cardium shall reimburse
Schering for all third-party costs and expenses (i.e. costs or expenses required
to be paid to third parties) in connection with the filing, prosecuting or
maintaining Patents to be transferred to Cardium, or licenses to be transferred
to or sublicensed to Cardium, in each case for all activities occurring or items
becoming due on or after April 1, 2005 (collectively the “Reimbursements”);

 

(ii)                                  Up-Front Payment:  Cardium shall make a
non-refundable and non-creditable up-front payment (the “Up-Front Payment”) of
Four Million U.S. Dollars ($4,000,000) within five (5) business days following
receipt of the proceeds of the Qualified Financing;

 

(iii)                               Milestone Payments:  Cardium shall make a
milestone payment (each a “Milestone Payment”) of Ten Million U.S. Dollars
($10,000,000) within thirty (30) days of the First Commercial Sale of each Type
of Biologic and the first Product employing AGT but not constituting a Type of
Biologic, provided that such Milestone Payment shall be paid only once for each
Biologic, or other Product as described in this Section, and without regard to
the number of jurisdictions such Biologic or other Product may be commercialized
in;

 

(iv)                              Royalties:  Cardium shall make royalty
payments (each a “Royalty Payment”) on Net Sales by Cardium or its licensee(s)
or assignee(s) of each Product as follows:

a.                                       Five Percent (5%) on Net Sales of a
Product comprising an FGF-4 Biologic; or

b.                                      Four Percent (4%) on Net Sales of any
other Product; or

c.                                       Certain Non-Patent Royalties as
provided below.

 

2.  Royalty Payments.  Royalty Payments shall be paid on a country-by-country
basis from the First Commercial Sale of Product in such country until the
expiration of the last to expire Patent within the Technology having valid
claims covering such Product in such country.  A Patent shall be deemed to be
expired when all of the claims covering a Product have been held invalid or
unenforceable by a final unappealable or unappealed decision of a court of
competent jurisdiction.

 

3.  Non-Patent Royalties.  If the development, manufacture, use or sale of a
Product would not, without the licenses described in this Agreement, constitute
an infringement of any Patent, then the royalties payable with respect to such a
Product (“Non-Patent Royalties”) will be reduced by one half (i.e. to
Two-and-One-Half Percent (2.5%) for a Product compising an FGF-4 Biologic or Two
Percent (2%) for any other Product) until such time as a generic version of the
relevant Product becomes available on the applicable market, on a country-by-

 

8

--------------------------------------------------------------------------------


 

country basis, after which there would be no further royalties and Cardium shall
have a fully-paid license with respect to such Product. A “generic” product as
used herein is a product sold under a marketing authorization granted by a
Regulatory Authority to a Third Party (and which is not a Sublicensee of
Cardium) that contains the same Biologic as the relevant Product as its active
pharmaceutical ingredient, and has an approved indication which is the same as
(or significantly overlapping to that of) the indication of such Product.

 

4.  Third-Party Royalties.  All Royalty Payments to be made by Cardium to
Schering pursuant to this Agreement are independent of and additional to any
payments to be made by Cardium to any Third Party under the Third Party License
Agreements, and any other payments that Cardium may have to make.

 

5.  Royalty Reports.  Cardium shall provide Schering a report (each a “Royalty
Report”) and Royalty Payment on a quarterly calendar basis following the First
Commercial Sale.  The Royalty Report relating to Net Sales within the U.S. shall
be provided within thirty (30) days after the end of the calendar quarter to
which such report and payment apply, and the Royalty Report relating to Net
Sales for countries other than the U.S. shall be provided within sixty (60) days
after the end of the calendar quarter to which such report and payment apply.
Payment of the applicable royalties will accompany the aforesaid reports.

 

6.  Records of Net Sales and Auditing.  Cardium shall keep, and require any
applicable Sublicensee and Affiliate to keep, for a period of not less than
seven (7) years, complete and accurate records of all Net Sales of Products. 
Schering shall have the right at Schering’s sole expense following at least
three (3) weeks notice, to examine such royalty records during regular business
hours during the life of Cardium’s obligation to pay royalties on Products and
for one (1) year thereafter; provided however, that such examination shall not
(i) take place more often than once a year, or (ii) cover any records which date
prior to the date of the last examination. For any underpayments more than five
(5) percent by Cardium found under this Section Cardium shall pay Schering the
amount of underpayment, interest as provided for in Section IV.10 from the time
the amount was due, and Schering’s out-of-pocket expenses.  For any
underpayments less than five (5) percent by Cardium found under this Section,
Cardium shall pay Schering only the amount of underpayment plus interest.  Any
overpayments by Cardium will be refunded to Cardium or credited to future
royalties, at Cardium’s election. Any records or accounting information received
from Cardium or its Sublicensees or Affiliates shall be Confidential Information
for purposes of Section VII.

 

If there is a dispute between the Parties following any audit performed pursuant
to this Section, either Party may refer the issue (an “Audit Disagreement”) to
an independent certified public accountant for resolution.  In the event an
Audit Disagreement is submitted for resolution by either Party, the Parties
shall comply with the following procedures.  (i) The Party submitting the Audit
Disagreement for resolution shall provide written notice to the other Party that
it is invoking the procedures of this Section.  (ii) Within thirty (30) business
days of the giving of such notice, the Parties shall jointly select a recognized
international accounting firm to act as an independent expert to resolve such
Audit Disagreement. (iii) The Audit Disagreement submitted for resolution shall
be described by the Parties to

 

9

--------------------------------------------------------------------------------


 

the independent expert, which description may be in written or oral form, within
ten (10) business days of the selection of such independent expert. (iv) The
independent expert shall render a decision on the matter as soon as
practicable.  (v) The decision of the independent expert shall be final and
binding unless such Audit Disagreement involves alleged fraud, breach of this
Agreement or construction or interpretation of any of the terms and conditions
thereof. (vi) All fees and expenses of the independent expert, including any
third party support staff or other costs incurred with respect to carrying out
the procedures specified at the direction of the independent expert in
connection with such Audit Disagreement, shall be borne by each Party in inverse
proportion to the disputed amounts awarded to the Party by the independent
expert through such decision (e.g. party A disputes $100, the independent expert
awards party A $60, then party A pays forty (40%) percent and party B pays sixty
(60%) percent of the independent expert’s costs).

 

7.  Taxes on Royalties.  Any tax paid or required to be withheld by Cardium for
the benefit of Schering on account of royalties payable under this Agreement
shall be deducted from the amount of royalties otherwise due.  Cardium shall
secure and send to Schering proof of any such taxes withheld and paid and shall,
at Schering’s expense and request, provide reasonable assistance in recovering
such taxes, if possible.

 

8.  Form of Payment.  All payments due to Schering hereunder shall be made in
U.S. dollars by wire to a bank in Germany designated in writing by Schering;
provided, that if payments in respect of Net Sales are based on Net Sales in
non-U.S. currencies, the amount of Net Sales and any deductions used to
calculate Net Sales, if any, shall be converted monthly to U.S. dollars at the
Noon Buying Rates published by the Federal Reserve Bank of New York, as of the
last business day of each applicable month.

 

9.  Net Sales Exclusions.  In the event that Cardium or its Sublicensees
distributes Product(s) to any entity for research or clinical testing purposes,
and determines that such distributions shall be excluded from the computation of
Net Sales, then Cardium shall exclude such distributions from Net Sales and
provide Schering such information with the Royalty Report describing such
distribution of all such Product(s), the purpose for which such Product(s) were
distributed, and the quantities of Product(s) distributed in the applicable
calendar quarter.

 

10.           Late Payments / Interest. Any payment due under this Agreement
shall be due on such date as specified in the Agreement and, in the event that
such date is not a business day, then the next succeeding business day. Any
failure by Cardium to make a payment within five (5) days after the date when
due shall obligate Cardium to pay computed interest, the interest period
commencing on the due date and ending on the payment day, to Schering at a rate
per annum equal to the Prime Rate as quoted by the Bank of America on REUTERS
screen <USPRIME1> plus a premium of 2 %, or the highest rate allowed by law,
whichever is lower. The interest calculation shall be based on the act/act
computation method. The interest rate shall be adjusted whenever there is a
change in the Prime Rate quotation on REUTERS screen <USPRIME1> mentioned above.
Interest shall be compounded annually in arrears. Such

 

10

--------------------------------------------------------------------------------


 

interest shall be due and payable on the tender of the underlying principal
payment.

 


V.  SUBLICENSING AND ASSIGNMENTS BY CARDIUM

 

1.  Sublicenses and Assignments in General:  The assignments, licenses and other
rights granted to Cardium pursuant to this Agreement are, to the extent not
prohibited by applicable Third Party License Agreements, sublicensable and
assignable by Cardium, subject to the following conditions:

 

(i)                                     The licenses, assignments and
sublicenses granted to Cardium may not be sublicensed or assigned by Cardium
without the prior written consent of Schering, which written consent shall not
be unreasonably withheld by Schering; provided further that consent will not be
withheld, and Cardium shall have the right to sublicense or assign such rights,
if (a) Schering and its Affiliates are released from any and all financial and
other obligations with respect to Third Party rights; (b) Cardium remains
responsible for all of its corresponding obligations to Schering under this
Agreement; and (c) Schering is named as a third party beneficiary in such
license, assignment or sublicense, with the right to seek legal remedies to
enforce the terms of such license, assignment or sublicense;

 

(ii)                                  Each sublicense or assignment shall
provide that the sublicensee or assignee is subject to the terms and conditions
of the applicable license or assignment granted by Schering to Cardium;

 

(iii)                               Cardium shall remain primarily liable to
Schering for all of Cardium’s applicable obligations contained in this
Agreement, and any act or omission by any sublicensee or assignee of Cardium
that would be a breach of this Agreement if committed or omitted by Cardium,
will be deemed to be a breach of this Agreement by Cardium;

 

(iv)                              Within thirty (30) days of the effective date
of each sublicense or assignment, Cardium shall provide Schering with a complete
copy of the sublicense or assignment.

 

2.  Sublicenses or Assignments of Biologics or Products Not Advanced by
Cardium:  In the event that Cardium should sublicense or assign any Biologic or
Product (with all requisite consents) to any Third Party without having advanced
development of such Biologic and/or Product at least “One Stage Further” (as
defined below), then the following provisions shall apply:

 

(i)                                     Cardium shall pay to Schering twenty
percent (20%) of the “Qualifying Consideration” (as defined below) received from
such Third Party for the applicable sublicense or assignment.

 

(ii)                                  For purposes of this Agreement, stages of
development of a potential Biologic or Product shall be as follows:
(1) identifying a specific Product candidate (a “Candidate”); (2) successfully
testing a Candidate in a preclinical study of efficacy; (3) successfully
completing cGMP manufacturing and process development of a Candidate;
(4) successfully testing a Candidate in a preclinical toxicology and/or
biodistribution study;

 

11

--------------------------------------------------------------------------------


 

(5) successfully testing a Candidate in a Phase I clinical study or equivalent
thereof; (6) successfully testing a Candidate in a Phase II clinical study or
additional Phase II clinical study or equivalent thereof;
(7) successfully testing a Candidate in a Phase III clinical study or equivalent
thereof; and (8) obtaining a Regulatory Approval for marketing a Candidate in
the U.S., Japan or any country of the EU. Success will be determined by the
ability of the Candidate to progress to the next stage of development.

 

(iii)                               The term “One Stage Further” means advancing
a Candidate from whatever stage in the preceding list it is currently in to the
next stage in the list.  The most advanced Candidate of each Type of Biologic is
referred to herein as a “Lead Product Candidate.”  In the specific case of the
FGF Lead Product Candidate (also referred to as Ad5FGF-4 or Generx™), more than
one Phase II clinical study of the Candidate has been conducted but an
additional Phase II clinical study is to be conducted in order to evaluate
effectiveness of the Candidate (completion of which will constitute advancing
the Lead Product Candidate One Stage Further).  In the case of one or more
“Back-Up Candidate(s)” which are Biologic(s) or Product(s) capable of being
developed as potential alternatives to a Lead Product Candidate, there shall be
no requirement that such Back-Up Candidate(s) be or have been advanced One Stage
Further, provided that the Lead Product Candidate has advanced One Stage
Further.

 

(iv)                              For purposes of this Agreement, “Qualifying
Consideration” consists of all lump sum or other payments received from such
Third Party for the applicable sublicense, license or assignment, except for
reimbursements to Cardium of development expenses actually incurred by Cardium.
Payments covered hereunder encompass both monetary and non-monetary
consideration including, without limitation, license fees, milestone payments,
license maintenance fees, and the fair market value of, or, at Schering’s
option, a percentage share in, any non-monetary payments such as equity.

 


VI.  PRODUCT DEVELOPMENT EFFORTS AND DILIGENCE

 

1.               Diligence Requirements.  Cardium shall use commercially
reasonable diligence to develop and commercialize at least one Product Candidate
of each Type of Biologic as defined above; provided, however, that: (i) the
diligence obligations for each Type of Biologic covered by one or more of the
Third Party License Agreements will be co-extensive with any applicable
diligence obligations under the applicable Third Party License Agreement; and
(ii) the diligence obligations for each other Type of Biologic not covered by a
Third Party License Agreement shall be for Cardium to use commercially
reasonable efforts to advance at least one potential Product of each Type of
Biologic at least One Stage Further within two (2) years of the Transfer Date,
and thereafter to advance such potential Product at least One Stage Further
within each subsequent two (2) year period until the potential Product has
entered human clinical trials or within each subsequent three (3) year period
once an IND for the Product has been filed or within a four (4) year period once
the Product has entered Pivotal Clinical Trials.

 

12

--------------------------------------------------------------------------------


 

2.               Diligence Reports.  Cardium shall provide to Schering an annual
report describing progress with respect to each of the applicable diligence
requirements identified above.

 


VII.  CONFIDENTIAL INFORMATION, NO IMPLIED WARRANTY

 

1.  Confidential Information.  As used herein, “Confidental Information” means
all non-public information (including without limitation specifications,
methods, data, materials, know-how, and other written or oral communications or
information) provided by one Party (a “Disclosing Party”) to another Party (a
“Receiving Party”), except to the extent that such information: (a) is at the
time of its receipt within public knowledge or thereafter becomes public
knowledge through no act or omission of the Receiving Party; (b) was known to
the Receiving Party as evidenced by written records shown to exist prior to the
disclosure by the Disclosing Party; (c) is received from a third party who did
not, directly or indirectly, obtain the information or material from the
Disclosing Party; or (d) is developed by the Receiving Party without reference
to, and independently of, the disclosure by the Disclosing Party.

 

2.  Cardium Confidential Information.  As used herein, “Cardium Confidential
Information” comprises all Confidential Information controlled or produced by
Cardium, including without limitation the Information Related Solely to the
Products (which is to be transferred to Cardium pursuant to the terms of this
Agreement) and any information developed by Cardium in connection with the
development and/or commercialization of Product(s) or the performance of its
obligations hereunder.  Schering shall not disclose Cardium Confidential
Information except in connection with the performance of its obligations
hereunder or as required by applicable law, regulation or governmental order
(provided, however, that in the event of such a required disclosure, Cardium was
given reasonable notice and opportunity to contest the required disclosure or
seek confidential treatment and/or a protective order, and that Schering
discloses only that portion of the Confidential Information that was required to
be disclosed, subject to any confidential treatment or protective order).

 

3.  Schering Confidential Information.  As used herein, “Schering Confidential
Information” comprises all Confidential Information controlled or produced by
Schering, excluding the Information Related Solely to the Products (which is to
be transferred to Cardium pursuant to the terms of this Agreement), but
including without limitation the Non-Exclusive Technology (which may be used
non-exclusively by Cardium in connection with the development and/or
commercialization of Products).  Cardium shall not disclose Schering
Confidential Information except in connection with the performance of its
obligations hereunder or as required by applicable law, regulation or
governmental order (provided, however, that in the event of such a required
disclosure, Schering was given reasonable notice and opportunity to contest the
required disclosure or seek confidential treatment and/or a protective order,
and that Cardium discloses only that portion of the Confidential Information
that was required to be disclosed, subject to any confidential treatment or
protective order).

 

13

--------------------------------------------------------------------------------


 


VIII.  REPRESENTATIONS AND WARRANTIES

 

1.  Representations and Warranties of Cardium.  Cardium represents and warrants
to Schering as follows:

 

(a)                                  Organization.  It is a corporation duly
organized, validly existing and in good standing under the laws of Delaware.

 

(b)                                 Authority.  It has full corporate power and
authority to execute and deliver this Agreement and the other agreements and
instruments to be executed and delivered by Cardium pursuant hereto and to
consummate the transactions contemplated hereby and thereby, and will still have
such power and authority as of the Transfer Date.  All corporate acts and other
proceedings required to be taken to authorize such execution, delivery, and
consummation have been duly and properly taken and obtained.

 

(c)                                  Enforceability.  This Agreement has been
duly executed and delivered by Cardium and constitutes, and such other
agreements and instruments when duly executed and delivered by Cardium will
constitute, legal, valid, and binding obligations of Cardium enforceable against
Cardium in accordance with their respective terms.

 

(d)                                 Approvals, Consents, Etc.  No approval,
authorization, consent, or other order or action of or filing with any court,
administrative agency or other governmental authority is required for the
execution and delivery by Cardium of this Agreement and the execution and
delivery by Cardium of such other agreements and instruments or the consummation
of the transactions contemplated hereby or thereby.

 

(e)                                  No Conflicts.  None of the execution,
delivery, or performance of this Agreement or any other agreements or
instruments to be executed and delivered by Cardium (i) conflicts with or
results in a breach under Cardium’s corporate documents or any material
contractual undertaking of Cardium, or (ii) conflicts with or results in a
violation of any of the laws of the jurisdiction of incorporation of Cardium. 
Cardium has not entered and will not enter into any written or oral agreement
before or after the Effective Date that is or would be inconsistent with its
obligations under this Agreement.

 

(f)                                    Title.  As of the Effective Date it has,
and as of the Transfer Date it will still have, good title to or valid leases or
licenses (and is not in breach of any such leases or licenses) for all its
properties, rights, and assets necessary for the fulfillment of its obligations
and responsibilities under this Agreement.

 

(g)                                 No Prior or Subsequent Grants.  As of the
Effective Date and through the Term of this Agreement, Cardium has not granted
and will not grant any assignments, licenses or sublicenses or otherwise
transfer any rights related to Product(s) in a manner inconsistent with this
Agreement.

 

14

--------------------------------------------------------------------------------


 

2.  Representations and Warranties of Schering.  Schering (including each
Schering Affiliate holding rights or other property to be transferred hereunder
or having other obligations hereunder) represents and warrants to Cardium as
follows:

 

(a)                                  Organization.  Schering AG is a corporation
duly organized, validly existing and in good standing under the laws of Germany;
Berlex Inc. is a corporation duly organized, validly existing and in good
standing under the laws of  Delaware; and Collateral Therapeutics, Inc. is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware.

 

(b)                                 Authority.  It has full corporate power and
authority to execute and deliver this Agreement and the other agreements and
instruments to be executed and delivered by Schering pursuant hereto and to
consummate the transactions contemplated hereby and thereby, and will still have
such power and authority as of the Transfer Date.  All corporate acts and other
proceedings required to be taken to authorize such execution, delivery, and
consummation have been duly and properly taken and obtained.

 

(c)                                  Enforceability.  This Agreement has been
duly executed and delivered by Schering and constitutes, and such other
agreements and instruments when duly executed and delivered by Schering will
constitute, legal, valid, and binding obligations of Schering enforceable
against Schering in accordance with their respective terms.

 

(d)                                 Approvals, Consents, Etc.  No approval,
authorization, consent, or other order or action of or filing with any court,
administrative agency or other governmental authority is required for the
execution and delivery by Schering of this Agreement and the execution and
delivery by Schering of such other agreements and instruments or the
consummation of the transactions contemplated hereby or thereby.

 

(e)                                  No Conflicts.  None of the execution,
delivery, or performance of this Agreement or any other agreements or
instruments to be executed and delivered by Schering (i) conflicts with or
results in a breach under Schering’s corporate documents or any material
contractual undertaking of Schering, or (ii) conflicts with or results in a
violation of any of the laws of the jurisdiction of incorporation of Schering. 
Schering has not entered and will not enter into any written or oral agreement
before or after the Effective Date that is or would be inconsistent with its
obligations under this Agreement.

 

(f)                                    Title.  As of the Effective Date it has,
and as of the Transfer Date it will still have, good title to or valid leases or
licenses (and is not in breach of any such leases or licenses) for all its
properties, rights, and assets necessary for the fulfillment of its obligations
and responsibilities under this Agreement.

 

(g)                                 No Prior or Subsequent Grants.  As of the
Effective Date and through the Term of this Agreement, Schering has not granted
and will not grant any

 

15

--------------------------------------------------------------------------------


 

assignments, licenses or sublicenses or otherwise transfer any rights related to
Product(s) in a manner inconsistent with this Agreement.

 


IX.  DISCLAIMERS AND INDEMNIFICATION

 

1.  Disclaimer.  Schering and Cardium specifically disclaim any guarantee that
the research, development or commercialization of Product(s) will be successful,
in whole or in part.  The failure to successfully develop Product(s) will not
constitute a breach of any representation or warranty or other obligation under
this Agreement.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
CARDIUM AND SCHERING MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OR
CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE
BIOLOGICS, THERAPEUTIC METHODS, TECHNOLOGY, OR PRODUCTS, INCLUDING, BUT NOT
LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY OF TECHNOLOGY (WHETHER PATENTED OR UNPATENTED), OR NON-INFRINGEMENT OF
THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

2.  Indemnification By Cardium.  Cardium hereby agrees to indemnify and hold
Schering, its Affiliates and their respective officers, directors, employees,
agents, and representatives (collectively, the “Schering Indemnitees”) harmless
from and against any and all claims, liabilities, losses, damages, costs and
expenses in respect of claims against the Schering Indemnitees by parties other
than the Schering Indemnitees, including reasonable fees and disbursements of
counsel and expenses of reasonable investigation (collectively, “Schering
Losses”), arising out of, based upon or caused by or related to: (i) the
inaccuracy of any material representation or the material breach of any
warranty, covenant or agreement of Cardium contained in this Agreement or in any
other agreement or instrument delivered by Cardium pursuant to this Agreement;
(ii) the material breach by Cardium of this Agreement or of any other agreement
or instrument delivered by Cardium pursuant to this Agreement; (iii) any
negligence or intentional wrongdoing in connection with the research,
development or commercialization of Product(s) by Cardium, its Affiliates or
sublicensee(s); or (iv) the conduct by Cardium, its Affiliates or sublicensees
of the research, development or commercialization of Product(s).  The foregoing
notwithstanding, under no circumstances shall Cardium be obligated to indemnify
any Schering Indemnitee to the extent that any Schering Loss is due to the
negligence or willful misconduct of one or more Schering Indemnitees.

 

3.  Indemnification By Schering.  Schering hereby agrees to indemnify and hold
Cardium, its Affiliates, subcontractors and their respective officers,
directors, employees, agents, and representatives (collectively, the “Cardium
Indemnitees”) harmless from and against any and all claims, liabilities, losses,
damages, costs and expenses in respect of claims against the Cardium Indemnitees
by parties other than the Cardium Indemnitees, including reasonable fees and
disbursements of counsel and expenses of reasonable investigation (collectively,
“Cardium Losses”), arising out of, based upon or caused by: (i) the inaccuracy
of any material representation or the material breach of any warranty, covenant
or agreement of Schering contained in this Agreement or in any other agreement
or

 

16

--------------------------------------------------------------------------------


 

instrument delivered by Schering pursuant to this Agreement; or (ii) the
material breach by Schering of this Agreement or of any other agreement or
instrument delivered by Schering pursuant to this Agreement.  The foregoing
notwithstanding, under no circumstances shall Schering be obligated to indemnify
any Cardium Indemnitee to the extent that any Cardium Loss is due to the
negligence or willful misconduct of one or more Cardium Indemnitees.

 

4.  Notices, Etc.  Each indemnified party agrees to give the indemnifying party
prompt written notice of any action, claim, demand, discovery of fact,
proceeding or suit (collectively, “Claims”) for which such indemnified party
intends to assert a right to indemnification under this Agreement; provided
however, that failure to give such notification shall not affect the indemnified
party’s entitlement to indemnification hereunder except to the extent that the
indemnifying party shall have been prejudiced as a result of such failure.  The
indemnifying party shall have the initial right (but not the obligation) to
defend, settle or otherwise dispose of any Claim for which the indemnified party
intends to assert a right to indemnification under this Agreement as
contemplated in the preceding sentence if and so long as the indemnifying party
has recognized in a written notice to the indemnified party provided within
thirty (30) days of such written notice its obligation to indemnify the
indemnified party for any Schering Losses or Cardium Losses (as the case may be)
relating to such Claim, provided however that the indemnifying party shall
obtain the written consent of the indemnified party prior to ceasing to defend,
settling or otherwise disposing of any Claim.  If the indemnifying party fails
to state in a written notice during such thirty (30) day period its willingness
to assure the defense of such a Claim, the Schering or Cardium Indemnitee, as
the case may be, shall have the right to defend, settle or otherwise dispose of
such claim, subject to the applicable provisions above.

 


X.  TERM, TERMINATION AND SURVIVAL

 

1.  Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall (unless earlier terminated as provided herein) continue
until both of the following have occurred: (i) the expiration of the
last-to-expire Patent; and (ii) the end of a calendar year in which no sales of
Products have occurred during the full year (following a year in which sales of
Products have occurred pursuant to a Regulatory Approval).

 

2.  Termination.  This Agreement may be terminated (the result a “Termination”)
as follows:

 

(a)                                  Breach.  If either Party materially
breaches, or materially defaults in the performance of, or fails to be in
compliance with, any material warranty, representation, agreement or covenant of
this Agreement, including any payment obligations, and such default or
noncompliance shall not have been substantially remedied, or steps initiated to
substantially remedy the same to the other Party’s reasonable satisfaction
(provided that the default or noncompliance can be remedied within one hundred
and eighty (180) days), within sixty (60) days after receipt by the defaulting
Party of a written notice thereof and demand to cure such default from the other
Party (or, in the case of an alleged breach of a diligence obligation within

 

17

--------------------------------------------------------------------------------


 

one hundred twenty (120) days of receipt of such notice), the Party not in
default or breach may terminate this Agreement.  In such instance the
terminating Party may maintain the licenses and, subject to damages for such
breach, obligations pursuant to this Agreement.  In the event that the breach,
default or failure relates only to one or more specific Biologic(s), Therapeutic
Method(s) or Product(s), then the potential termination of rights and
obligations hereunder shall extend only to such specific Biologic(s),
Therapeutic Method(s), or Product(s).

 

(b)                                 Bankruptcy.  Either Party may terminate this
Agreement or the licenses granted by such Party, if, at any time, the other
Party shall file in any court pursuant to any statute, a petition in bankruptcy
or insolvency or for reorganization in bankruptcy or for an arrangement or for
the appointment of a receiver or trustee of such Party or of its assets, or if
such Party proposes a written agreement of composition or extension of its
debts, or if such Party shall be served with an involuntary petition against it,
filed in any insolvency proceeding, and such petition shall not be dismissed
within sixty (60) days after the filing thereof, or if such Party shall propose
or be a party to any dissolution, or if such Party shall make an assignment for
the benefit of creditors.

 

(c)                                  Lack of Technical or Commercial
Feasibility.  In the event that Cardium determines, in its sole discretion, that
one or more Biologic(s), Therapeutic Method(s), or Product(s) lacks sufficient
technical or commercial feasibility, it may elect to (i) terminate its rights
and corresponding obligations hereunder with respect to such Biologic(s),
Therapeutic Method(s), or Product(s), or (ii) terminate this Agreement.  Any
termination pursuant to this provision shall be effective upon thirty (30) days
written notice to Schering.

 

3.  Accrued Obligations.  Termination of this Agreement for any reason shall not
release any Party hereto from any liability which, at the time of such
termination, has already accrued to the other Party or which is attributable to
a period prior to such termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement

 

4.  Effect of Termination.  Except as provided above, upon any termination of
this Agreement, the licenses granted to Cardium hereunder shall terminate and
any information or property transferred to Cardium by Schering hereunder shall
be, at Schering’s election, returned to Schering or destroyed.  In the event of
a termination by Cardium for Lack of Technical or Commercial Feasibility, as
described above, licenses granted to Cardium shall terminate (and information
and property returned or destroyed) with respect to the particular Biologic(s),
Therapeutic Method(s), or Product(s) (if Cardium so elects under (i) above), or
(ii)  this Agreement in its entirety (if Cardium so elects under (ii) above). In
the event of any termination of rights with respect to a particular Biologic,
Therapeutic Method or Product, or a termination of this entire Agreement, at
Schering’s election, Cardium will (to the greatest extent it is free to do so):
(i) transfer to Schering any Cardium Confidential Information and any other
data, documentation and intellectual property associated with the Biologic,
Therapeutic

 

18

--------------------------------------------------------------------------------


 

Method or Product to which the termination applies, or (ii) grant to Schering a
perpetual, royalty free, worldwide, sub-licensable license under such Cardium
Confidential Information, data, documentation and intellectual property for
Schering to develop and commercialize any product or therapeutic method for
which such Cardium Confidential Information, data, documentation and
intellectual property may be useful.

 

5.  Survival.  The rights and obligations set forth in this Agreement shall
extend beyond the Term or Termination of this Agreement only to the extent
expressly provided for herein, or to the extent that the survival of such rights
or obligations are necessary to permit their complete fulfillment or discharge. 
Without limiting the foregoing, the Parties have identified the following
Sections as being intended to survive beyond the Term or Termination of this
Agreement: Sections VII through XII, inclusive.

 


XI.                                PATENTS

 

Cardium will maintain, at its own cost and expense, all Patents that are
assigned to it hereunder, and will reimburse Schering for all third-party costs
and expenses that Schering may incur in filing, prosecuting and maintaining any
Patents which are subject to this Agreement but are not assigned to Cardium. If
Cardium decides that it does not wish to maintain any Patent that is assigned to
it, it shall not allow such Patent to lapse or otherwise become unenforceable
until it has first notified Schering and allowed Schering to take over
responsibility for the filing and maintenance of the Patent, at Schering’s sole
cost and expense. If Schering takes over such responsibility the Patent, Cardium
will reassign it to Schering, it will no longer be subject to the terms of this
Agreement, and Cardium will have no further rights or obligations in respect of
it.

 


XII.  MISCELLANEOUS

 

1.  Notices.  Any notice or other communication required or permitted to be
given by either Party under this Agreement shall be effective when delivered, if
delivered by hand or by electronic facsimile with receipt verified or five days
after mailing if mailed by registered or certified mail, postage prepaid and
return receipt requested, and shall be addressed to each Party at the following
addresses or such other address as may be designated by notice pursuant to  
this Section:

 

If to Cardium:

 

If to Schering:

 

 

 

Chief Business Officer or President

 

Schering Aktiengesellschaft

Cardium Therapeutics, Inc.

 

13353 Berlin, Germany

11622 El Camino Real, Suite 300

 

Attn: Legal Department

San Diego, CA 92130

 

Fax: +49 30 468 14086

Fax: (858) 794-3440

 

 

 

2.  Assignment; Binding Effect.  Except as otherwise specifically provided
herein, neither this Agreement, nor any rights granted hereunder, shall be
assignable by any Party hereto without the prior written consent of the other
Party; provided

 

19

--------------------------------------------------------------------------------


 

however, that either Party may assign this Agreement without the consent of the
other Party to its Affiliates, if the assigning Party guarantees the full
performance of its Affiliates’ obligations hereunder, or in connection with the
sale or transfer of all or substantially all of its assets relating to this
Agreement, whether by merger, sale of stock, operation of law or otherwise.  Any
purported assignment in contravention of this Section shall, at the option of
the non-assigning Party, be null and void and of no effect.

 

3.  Negation of Agency.  Nothing herein contained shall be deemed to create an
agency, joint venture, amalgamation, partnership, or similar relationship
between Schering and Cardium.  The relationship between the Parties established
by this Agreement is that of independent contractors.

 

4.  Affiliates of Parties.  Each Party may perform its obligations hereunder
personally or through one or more Affiliates and shall be responsible for the
performance of such obligations, and any liabilities resulting therefrom. 
Neither Party shall permit any of its Affiliates to commit any act (including
any act of omission) which such Party is prohibited hereunder from committing
directly.

 

5.  Beneficiaries.  No person, other than Schering or Cardium and their
permitted assignees hereunder, shall be deemed an intended beneficiary hereunder
or have any right to enforce any obligation of this Agreement.

 

6.  Further Assurances.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

7.  Force Majeure.  Except for royalty or other payments due to each other, no
Party shall be liable for any failure or delay in performance under this
Agreement to the extent such failure or delay arises from Force Majeure.  A
Force Majeure is fire, explosion, earthquake, storm, flood, strike, labor
difficulties, war, insurrection, riot, act of God or the public enemy, or any
law, act, order, export or import control regulations, proclamation, decree,
regulation, ordinance, or instructions of local, state, federal or foreign
governmental or other public authorities, or judgment or decree of a court of
competent jurisdiction (but excluding a court injunction against a Party’s
performance) and not otherwise arising out of breach by such Party of this
Agreement.  In the event of the occurrence of such an event, the Party so
affected shall give prompt written notice to the other Party, stating the period
of time the occurrence is expected to continue and shall use best efforts to end
the failure or delay and ensure that the effects of such Force Majeure are
minimized.

 

8.  Publicity.  No public announcement concerning the existence or the terms of
this Agreement shall be made, either directly or indirectly, by Cardium or
Schering, except as may be legally required by applicable laws, regulations, or
judicial order, without first obtaining the approval of the other Party and
agreement upon the nature, text, and timing of such announcement, which approval
and agreement shall not be unreasonably withheld.  The Party desiring to make
any such public announcement shall provide the other Party with a written copy
of the proposed announcement in sufficient time prior to public release to allow
such other Party to comment upon such announcement, prior to

 

20

--------------------------------------------------------------------------------


 

public release.  Neither Party shall issue any press release or make any public
announcement which includes or otherwise uses the name of the other Party in any
public statement or document except with the prior written consent of such Party

 

9.  Registration and Filing of the Agreement.  To the extent, if any, that a
Party concludes in good faith that it is required to file or register this
Agreement or a notification thereof with any governmental authority, including
without limitation the U.S. Securities and Exchange Commission and the
Competition Directorate of the Commission of the European Communities, in
accordance with applicable laws and regulations, such Party may do so, and the
other Party shall cooperate in such filing or notification and shall execute all
documents reasonably required in connection therewith at the expense of the
requesting party.  The Parties shall promptly inform each other as to the
activities or inquiries of any such governmental authority relating to this
Agreement, and shall cooperate to respond to an request for further information
therefrom at the expense of the requesting party

 

10.  Patent Marking.  Cardium agrees to mark or have its applicable
Affiliate(s), assignee(s) or Sublicensee(s) mark all Products sold pursuant to
this Agreement in accordance with the applicable statute(s) or regulation(s)
relating to patent marking in the country or countries of manufacture and sale
thereof.

 

11.  Entire Agreement.  This Agreement together with all Exhibits contains the
entire agreement between the Parties with respect to the subject matter hereof.

 

12.  Amendments.  No amendment, modification or addition hereto shall be
effective or binding on either Party unless set forth in writing and executed by
duly authorized representatives of both parties.

 

13.  Waiver.  No waiver of any rights under this Agreement shall be deemed
effective unless contained in writing signed by the Party charged with such
waiver, and no waiver of any breach or failure to perform shall be deemed a
waiver of any future breach or failure to perform or any other right arising
under this Agreement.

 

14.  Headings.  The section headings contained in this Agreement are included
for convenience only and form no part of the agreement between the Parties.

 

15.  Ambiguities.  Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

 

16.  Applicable Law.  This Agreement shall be governed by, subject to and
construed in accordance with the laws of the State of California (without regard
to its conflicts of laws provisions).

 

17.  Compliance with Laws.  In exercising their rights under this Agreement, the
Parties shall fully comply with the requirements of any and all applicable laws,
regulations, rules and orders of any governmental body having jurisdiction over
the exercise of rights under this Agreement.

 

21

--------------------------------------------------------------------------------


 

18.  Severability.  If any provision of this Agreement is held to be invalid,
void or unenforceable for any reason, it shall be adjusted, if possible, rather
than voided in order to achieve the intent of the Parties (as reflected herein)
to the maximal extent possible.  In any event, all other provisions of this
Agreement shall be deemed valid and enforceable to the fullest extent possible.

 

19.  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be deemed one
and the same instrument.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

 

SCHERING AG

 

CARDIUM THERAPEUTICS, INC.

 

 

 

 

 

By:

/ S / Dr. Hubertus Erlen

 

 

By:

/ S / Christopher J. Reinhard

 

 

 

 

 

 

Its:  Chairman of the Executive Board

 

Its:  President

 

 

 

 

 

By:

/ S / Dr. Karin Dorrepaal

 

 

 

 

 

 

 

 

 

 

Its:  Member of the Executive Board

 

 

 

 

 

 

 

 

 

 

 

 

 

BERLEX INC.

 

COLLATERAL THERAPEUTICS, INC.

 

 

 

 

 

By:

/ S / Robert Chabora

 

 

By:

/ S / John Nicholson

 

 

 

 

 

 

Its:  Vice President

 

Its:  Treasurer

 

 

 

 

 

 

 

 

 

 

[Executed by all as of October 13, 2005]

 

 

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Exhibit A  (Patent Applications and Patents)

 

Application/Patent Number

 

Application/Patent Date

 

Reference

 

 

 

 

 

USSN 08/396,207

 

28 Feb 1995

 

UC (AGT) (CT1-US1)

US 5,792,453

 

11 Aug 1998

 

UC (AGT) (CT1-US2)

PCT/US1996/02631

 

27 Feb 1996

 

UC (AGT) (CT1-PCT2)

US 6,100,242

 

08 Aug 2000

 

UC (AGT) (CT1-US3)

USSN 09/021,773

 

11 Feb 1998

 

UC (AGT) (CT1-US4)

PCT/US1999/02702

 

09 Feb 1999

 

UC (AGT) (CT1-PCT3)

US 6,174,871

 

16 Jan 2001

 

UC (AGT) (CT1-US5)

USSN 09/435,156

 

05 Nov 1999

 

UC (AGT) (CT1-US6)

USSN 09/609,080

 

30 Jun 2000

 

UC (AGT) (CT1-US7)

USSN 09/847,936

 

03 May 2001

 

UC (AGT) (CT1-US8)

PCT/US2000/30345

 

03 Nov 2000

 

UC (AGT) (CT1-PCT4)

PCT/US2002/13990

 

03 May 2002

 

UC (AGT) (CT1-PCT5)

 

 

 

 

 

USSN 08/852,779

 

06 May 1997

 

UC (AGT) (CT3-US1)

PCT/US1998/08848

 

30 Apr 1998

 

UC (AGT) (CT3-PCT)

USSN 09/068,102

 

30 Apr 1998

 

UC (AGT) (CT3-US2)

 

 

 

 

 

USSN 07/062,925

 

16 Jun 1987

 

NYU (FGF4) (CT4(B)-US1)

USSN 07/177,506

 

04 Apr 1988

 

NYU (FGF4) (CT4(B)-US2)

USSN 07/806,771

 

06 Dec 1991

 

NYU (FGF4) (CT4(B)-US3)

USSN 07/901,705

 

22 Jun 1992

 

NYU (FGF4) (CT4(B)-US4)

US 5,750,659

 

12 May 1998

 

NYU (FGF4) (CT4(B)-US5)

US 5,459,250

 

17 Oct 1995

 

NYU (FGF4) (CT4(B)-US6)

US 5,883,071

 

16 Mar 1999

 

NYU (FGF4) (CT4(B)-US7)

US 6,432,702

 

13 Aug 2002

 

NYU (FGF4) (CT4(B)-US8)

US 6,355,781

 

12 Mar 2002

 

NYU (FGF4) (CT4(B)-US9)

USSN 08/799,130

 

13 Feb 1997

 

NYU (FGF4) (CT4(B)-US10)

USSN 09/605,304

 

28 Jun 2000

 

NYU (FGF4) (CT4(B)-US11)

USSN 09/940,601

 

27 Aug 2001

 

NYU (FGF4) (CT4(B)-US12)

 

 

 

 

 

US 5,126,323

 

30 Jun 1992

 

NYU (FGF4) (CT4(R)-US1)

US 5,430,019

 

04 Jul 1995

 

NYU (FGF4) (CT4(R)-US2)

PCT/US1990/06702

 

15 Nov 1990

 

NYU (FGF4) (CT4(R)-PCT)

 

 

 

 

 

US Prov. 60/129,550

 

16 Apr 1999

 

Yale (eNOS)

PCT/US2000/09913

 

14 Apr 2000

 

Yale (eNOS)

US 6,900,038

 

31 May 2005

 

Yale (eNOS)

USSN 10/889,121

 

12 Jul 2004

 

Yale (eNOS)

 

 

 

 

 

US Prov. 60/403,637

 

16 Aug 2002

 

Berlex (eNOS)

USSN 10/642,255

 

15 Aug 2003

 

Berlex (eNOS)

PCT/US2003/025626

 

15 Aug 2003

 

Berlex (eNOS)

Inv. Disclosure A-0551 (2004)

 

(not yet filed)

 

Berlex (eNOS + FGF-4)

 

 

 

 

 

US Prov. 60/403,638

 

16 Aug 2002

 

Berlex (eNOS)

USSN 10/641,924

 

15 Aug 2003

 

Berlex (eNOS)

PCT/US2003/025745

 

15 Aug 2003

 

Berlex (eNOS)

 

23

--------------------------------------------------------------------------------


 

Application/Patent Number

 

Application/Patent Date

 

Reference

 

 

 

 

 

US Prov. 60/272,034

 

01 Mar 2001

 

Berlex (Adv Pdn)

USSN 10/085,029

 

01 Mar 2002

 

Berlex (Adv Pdn)

PCT/US2002/05596

 

27 Feb 2002

 

Berlex (Adv Pdn)

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B

 

THIRD PARTY LICENSE AGREEMENTS

 

Licensor

 

Licensee

 

License Date

 

Reference

New York University

 

Collateral Therapeutics

 

24 Mar 1997

 

FGF-4

University of California

 

Collateral Therapeutics

 

25 Sep 1995

 

AGT

University of California

 

Collateral Therapeutics

 

18 Jun 1997

 

AGT

Veterans Medical Research Found’n

 

Collateral Therapeutics

 

9 Nov 1995

 

AGT

Yale University

 

Schering AG

 

9 Aug 2000

 

eNOS

 

25

--------------------------------------------------------------------------------